  Case 21-96009       Doc 5    Filed 04/15/21 Entered 04/15/21 14:59:40         Desc Main
                                  Document    Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              WESTERN DIVISION

IN RE:                                     )              Chapter 13
                                           )
      Brianna Brown,                       )              Case No. 21-80450
                                           )
                   Debtor(s).              )              Judge Lynch
_________________________________________ )
                                           )
      Brianna Brown,                       )
                                           )
                   Plaintiff(s),           )
                                           )
             v.                            )              Adv. No. 21-96009
                                           )
      Nissan Motor Acceptance Corporation, )
                                           )
                   Defendant.              )

                                   NOTICE OF MOTION

TO:    Office of Lydia Meyer, Chapter 13 Trustee (via electronic Court notice)
       Nissan Motor Acceptance Corporation, PO Box 660366, Dallas, TX 75266-0366
       Nissan Motor Acceptance Corporation, 990 W 190th St., Torrance, CA 90502
       Nissan Motor Acceptance Corporation, Attn: Kevin Cullum, President, One Nissan Way
              Franklin, TN 37067

        YOU ARE HEREBY NOTIFIED that on April 29, 2021 at 9:00 a.m. or as soon thereafter
as counsel may be heard, the undersigned shall appear before the Honorable Judge Lynch, or any
Judge sitting in his stead and present the Expedite Hearing and for Turnover of 2016 Nissan
Murano, a copy of which is hereby attached.
        This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:
        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.
        To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.
        Meeting ID and password. The meeting ID for this hearing is 160 291 5226 and the
password is 852255. The meeting ID and password can also be found on the judge’s page on the
court’s web site.
        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
  Case 21-96009       Doc 5     Filed 04/15/21 Entered 04/15/21 14:59:40           Desc Main
                                   Document    Page 2 of 4



Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                                            /s/ David H. Cutler

                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Motion to be served on the Trustee via Electronic Court Notice and on the remaining
person(s) and/or firm(s) on referenced above via first class US Mail, proper postage prepaid on
the April 15, 2021.

                                                                            /s/ David H. Cutler


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
     Case 21-96009      Doc 5    Filed 04/15/21 Entered 04/15/21 14:59:40            Desc Main
                                    Document    Page 3 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

IN RE:                                     )                   Chapter 13
                                           )
      Brianna Brown,                       )                   Case No. 21-80450
                                           )
                   Debtor(s).              )                   Judge Lynch
_________________________________________ )
                                           )
      Brianna Brown,                       )
                                           )
                   Plaintiff(s),           )
                                           )
             v.                            )                   Adv. No. 21-96009
                                           )
      Nissan Motor Acceptance Corporation, )
                                           )
                   Defendant.              )

                         MOTION TO EXPEDITE HEARING AND
                        FOR TURNOVER OF 2016 NISSAN MURANO

        NOW COMES the Plaintiff, Brianna Brown, by and through her attorneys, Cutler &

Associates, Ltd, and in support of her Motion to Expedite Hearing and for Turnover of 2016

Nissan Murano, states as follows:

1.      The instant Adversary Complaint for Turnover of Motor Vehicle (2016 Nissan Murano,

VIN # 1N4AA6AP2GC400494) pursuant to 11 U.S.C. § 542 was filed on April 7, 2021.

2.      The Plaintiff is without adequate transportation because the Defendant is in possession of

the subject vehicle.

3.      The Plaintiff is continually harmed by each day that she is without his vehicle.

4.      The Plaintiff requests that this Court enter an order requiring the immediate return of the

vehicle or hold the final hearing/trial of this case as soon as possible.

WHEREFORE, the Plaintiff, Brianna Brown, prays for the following relief:
  Case 21-96009         Doc 5   Filed 04/15/21 Entered 04/15/21 14:59:40            Desc Main
                                   Document    Page 4 of 4



   A. That this Court enter an order for the Defendant to immediately turnover the 2016 Nissan

       Murano, VIN # 1N4AA6AP2GC400494, to the Plaintiff or expediting the hearing/trial of

       this cause to a date as soon as possible; and

   B. For such other and further relief as this Court deems equitable and just.



                                                                          Respectfully Submitted,
Dated: April 15, 2021

                                                          By:                   /s/ David H. Cutler
                                                                One of the attorneys for the Debtor



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
